DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 05/08/2020.  Claims 1–20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Objections
Claims 1, 3 and 19 are objected to because of the following informalities: 
Claim 1, lines 1 and 4 from the bottom, “the vehicle” should read --the UAV--;
Claim 3, line 4, “the highest signal strength” should read --a highest signal strength--;
Claim 19, line 1, “The UAV” should read --The method--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “long-range” in claim 5 is a relative term which renders the claim indefinite. The term “long-range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is the standard for “long-range”, i.e. at what distance the range is considered long and at what distance the range is not considered long. Therefore the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…an omnidirectional antenna” for the purpose of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (US20180357910, hereinafter Hobbs), in view of Anderson (US20180025651, hereinafter Anderson).
As to claim 1, Hobbs teaches an unmanned aerial vehicle (UAV) navigation system (see at least Hobbs, abstract) comprising: 
a portable, ground-based landing pad (see at least Hobbs para 0033 for portable landing pad) comprising: 
a first antenna (see at least Hobbs para 0035 for wireless transceiver and positioning radios); and 
first processing circuitry configured to cause the first antenna to transmit a data packet (see at least Hobbs para 0035 for processor, para 0039 for processor to operate the landing pad); 
a UAV (see at least Hobbs, abstract) comprising: 
a second antenna configured to receive the data packet (see at least Hobbs para 0057 for an antenna and a wireless transceiver for communication with the ground control system); and 
second processing circuitry (see at least Hobbs para 0053 for onboard aircraft control system) configured to: 
determine, based on a time of flight of the data packet, a distance between the vehicle and the landing pad (see at least Hobbs para 0047 for computing distance using time of flight).
Hobbs does not teach determining a signal strength between the first antenna and the second antenna and determining, based on the signal strength, an orientation of the vehicle relative to the landing pad. 
However, in the same field of endeavor, Anderson teaches determining a signal strength by the base station and directing the UAV to move in a desired direction and rotate the UAV until optimized signal strength is received (see at least Anderson, para 0051, also see para 0048, 0052, also see para 0005).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Hobbs to include determining a signal strength between the first antenna and the second antenna and determining, based on the signal strength, an orientation of the vehicle relative to the landing pad as disclosed by Anderson to facilitate communication and identify the relative locations between the UAV and the landing pad.
As to claim 2, Hobbs in view of Anderson teaches the system of claim 1.
Anderson further teaches wherein the second processing circuitry is configured to determine the signal strength between the first antenna and the second antenna by causing the UAV to rotate to determine an orientation of the second antenna corresponding to a highest signal strength (see Anderson para 0051 for determining a signal strength and directing the UAV to move in a desired direction, para 0005 for calculation of the correct azimuth and issuance of the correction commands may be performed by either the ground control station or UAV itself).
As to claim 4, Hobbs in view of Anderson teaches the system of claim 1.
Hobbs further teaches wherein, based on the orientation and the time of flight, the second processing circuitry is further configured to cause the UAV to navigate toward the landing pad (see at least Hobbs, para 0051-0052, Fig. 7, also see the Abstract).
As to claim 8, Hobbs in view of Anderson teaches the system of claim 1.
Hobbs further teaches wherein the first processing circuitry is configured to cause the first antenna to transmit the data packet in response to receiving user input (see at least Hobbs para 0019 for a pilot can fly the UAV to the desired landing pad via a remote control system).
As to claim 10, Hobbs in view of Anderson teaches the system of claim 1.
Hobbs further teaches the data packet comprises a time stamp (see at least Hobbs para 0047 for information indicating time of transmission of signal and para 0038 for time codes) and an identification number for the landing pad (see at least Hobbs para 0065 for UAV receives signals confirming identification of the landing pad, also see Claim 4).

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Anderson as applied to claim 1, and further in view of Xue (US20220069449, hereinafter Xue).
As to claim 3, Hobbs in view of Anderson teaches the system of claim 1
Anderson further teaches wherein the second processing circuitry is configured to determine the signal strength between the first antenna and the second antenna by causing the second antenna to rotate to determine an orientation of the second antenna corresponding to the highest signal strength (see at least Anderson para 0051-0052).
	Hobbs modified by Anderson does not teach the second antenna rotating with respect to the UAV. 
However, in the same field of endeavor, Xue teaches the directional antenna will be tilted through a servo to a certain direction e.g. the antenna may take 0.1 seconds to rotate 10 degrees (see at least Xue, para 0057).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Hobbs and modified by Anderson to include the second antenna rotating with respect to the UAV as disclosed by Xue to facilitate communication and identify the relative locations between the UAV and the landing pad.
As to claim 5, Hobbs in view of Anderson teaches the system of claim 1.
Hobbs further teaches LORAN used to navigate the UAV to landing pad (see at least Hobbs para 0019).
Hobbs modified by Anderson does not teach wherein the first antenna comprises an omnidirectional Long-Range (LoRa) antenna. 
However, in the same field of endeavor, Xue teaches UAV include an antenna array that includes plurality of omnidirectional antennas (see at least Xue, para 0047).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Hobbs and modified by Anderson to include the first antenna comprises an omnidirectional Long-Range (LoRa) antenna as disclosed by Xue to facilitate communication and identify the relative locations between the UAV and the landing pad.
As to claim 6, Hobbs in view of Anderson teaches the system of claim 1. 
Hobbs modified by Anderson does not teach wherein the second antenna comprises a Yagi-Uda directional antenna. 
However, in the same field of endeavor, Xue teaches Yagi-Uda directional antenna (see at least Xue, para 0031-0032).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Hobbs and modified by Anderson to include the second antenna comprising a Yagi-Uda directional antenna as disclosed by Xue to facilitate communication and identify the relative locations between the UAV and the landing pad.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Anderson as applied to claim 1, and further in view of Frost (US20210384963, hereinafter Frost).
As to claim 7, Hobbs in view of Anderson teaches the system of claim 1.
Anderson further teaches UAV receiving GPS data and control signal from ground station (see at least Anderson, para 0043-0045).
Hobbs modified by Anderson does not teach wherein the first processing circuitry is configured to cause the first antenna to transmit the data packet in response to determining that the UAV has lost a data communication, wherein the data communication comprises telemetry data, a navigation signal, a control signal or a GPS signal.
	However, in the same field of endeavor, Frost teaches that each airplane in the system has the ability to communicate through multiple ARAAs to multiple GRAAs within different Ground Stations. When a particular radio, antenna, or other structure goes down, the Ground Station involved in the communication link can readily establish other communication links to replace or augment the lost or compromised link (see at least Frost, para 0074).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Hobbs and modified by Anderson to include the first processing circuitry is configured to cause the first antenna to transmit the data packet in response to determining that the UAV has lost a data communication, wherein the data communication comprises telemetry data, a navigation signal, a control signal or a GPS signal as disclosed by Frost to facilitate communication and identify the relative locations between the UAV and the landing pad.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Anderson as applied to claim 1, and further in view of Kang (TW200809245, hereinafter Kang).
As to claim 9, Hobbs in view of Anderson teaches the system of claim 1.
Hobbs further teaches the circuitry and other components of landing pads being embedded within the pad to be protected from weather and other elements (see at least Hobbs para 0045 and Fig. 1)
Hobbs modified by Anderson does not teach wherein the landing pad comprises a planar mat rated at least IP66.
However, in the same field of endeavor, Kang teaches that overall positioning capability of the satellite poisoning and reporting device meeting the international waterproofing standard of IP66 or higher (see at least Kang, claim 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Hobbs and modified by Anderson to include the landing pad comprising a planar mat rated at least IP66 as disclosed by Kang to protect the circuitry and components embedded in the pad from water.

Claims 11, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Frost.
As to claims 11 and 16, Hobbs teaches an unmanned aerial vehicle (UAV) comprising an antenna and processing circuitry (see at least Hobbs para 0057 and abstract) and a method configured to: 
receive, from a ground-based portable landing pad, a first data packet (see at least Hobbs para 0057 for an antenna and a wireless transceiver for communication with the ground control system); 
transmit a second data packet to the landing pad (see at least Hobbs para 0057 for an antenna and a wireless transceiver for communication with the ground control system); 
receive, from the landing pad, a third data packet comprising a distance between the UAV and the landing pad (see at least Hobbs para 0057 for an antenna and a wireless transceiver for communication with the ground control system, para 0047 for determining distance between landing pad and UAV; para 0035 for processor, para 0039 for processor to operate the landing pad); and 
cause the UAV to navigate toward the landing pad based on the distance and an orientation of the UAV relative to the landing pad (see at least Hobbs para 0051-0052 for navigating UAV to landing pad knowing the position and current angle).
	Hobbs does not teach UAV transmitting a second data packet to the landing pad is in response to receiving the first data packet from the landing pad.  
However, in the same field of endeavor, Frost teaches that each airplane in the system has the ability to communicate through multiple ARAAs to multiple GRAAs within different Ground Stations. When a particular radio, antenna, or other structure goes down, the Ground Station involved in the communication link can readily establish other communication links to replace or augment the lost or compromised link (see at least Frost, para 0074).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the method disclosed by Hobbs to include transmitting a second data packet to the landing pad is in response to receiving the first data packet from the landing pad, i.e. when establishing communication, the landing pad initiate the communication, as disclosed by Frost to facilitate communication and navigation of the UAV to the landing pad.
As to claims 15 and 20, Hobbs in view of Frost teaches the UAV of claim 11 and the method of claim 16.
Hobbs further teaches wherein the third data packet further comprises the orientation of the UAV relative to the landing pad (see at least Hobbs para 0022 for flight path angle of the UAV).

Claims 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs in view of Frost as applied to claim 11, and further in view of Anderson.
As to claims 12 and 17, Hobbs in view of Frost teaches the UAV of claim 11 and the method of claim 16.
Hobbs modified by Frost does not teach wherein the processing circuitry is further configured to determine, based on a signal strength of the first data packet, the orientation of the UAV relative to the landing pad.
However, in the same field of endeavor, Anderson teaches determining a signal strength by the base station and directing the UAV to move in a desired direction and rotate the UAV until optimized signal strength is received (see at least Anderson, para 0051, also see para 0048, 0052, also see para 0005).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV and the method disclosed by Hobbs and modified by Frost to include wherein the processing circuitry is further configured to determine, based on a signal strength of the first data packet, the orientation of the UAV relative to the landing pad as disclosed by Anderson to facilitate communication and identify the relative locations between the UAV and the landing pad.
As to claims 13 and 18, Hobbs in view of Frost and Anderson teaches the UAV of claim 12 and the method of claim 17.
Anderson further teaches wherein the processing circuitry is configured to determine the orientation by causing the UAV to rotate and determining the signal strength of the first data packet at a plurality of orientations during the rotation (see Anderson para 0051 for determining a signal strength and directing the UAV to move in a desired direction, para 0005 for calculation of the correct azimuth and issuance of the correction commands may be performed by either the ground control station or UAV itself).
As to claims 14 and 19, Hobbs in view of Frost and Anderson teaches the UAV of claim 12 and the method of claim 17.
Anderson further teaches wherein the processing circuitry is configured to determine the orientation by causing the antenna to rotate and determining the signal strength of the first data packet at a plurality of orientations during the rotation (see Anderson para 0051 for determining a signal strength and directing the UAV to move in a desired direction, para 0005 for calculation of the correct azimuth and issuance of the correction commands may be performed by either the ground control station or UAV itself, and the antenna rotates with the UAV).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667